Citation Nr: 0637553	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  00-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  In April 2004, the case was remanded for 
additional evidentiary development.  The case has now been 
returned to the Board for further appellate consideration.  


FINDING OF FACT

The most competent and probative medical evidence of record 
established that the veteran's skin condition, dyshydrotic 
eczema, is related to service.  


CONCLUSION OF LAW

A skin condition, to include dyshydrotic eczema, was incurred 
during the veteran's military service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being granted and a 
rating and an effective date will ultimately be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2006).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(2006).  VA's Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal 
sperm parameters and infertility have specifically been 
excluded from presumptive service connection based on 
herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 
20, 2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. At 54.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Background

The veteran filed a claim for service connection for a skin 
disability, claimed as due to Agent Orange exposure, in 
September 1999.  

The service medical records for treatment for, or complaints 
of, a skin problem.  Post service VA records show that the 
veteran was seen for various problems during the 1990s.  
These records reflect treatment for eczema, tinea versicolor, 
or a hand rash at least as early as 1991.  It was noted on 
more than one occasion that this problem began in Vietnam or 
during 1967.  When seen by VA in August 1991, there were 
multiple papules on the sides of the fingers.  There was 
scaling on the soles and sides of his feet.  He complained of 
pruritic bumps on the sides of his fingers occurring 
intermittently for many years since being in Vietnam.  He 
denied a history of eczema but had a history of jungle rot 
while in Vietnam.  The diagnosis was dyshydrotic dermatitis 
of the hands versus intradermal reaction to tinea pedis.  

The veteran underwent an Agent Orange examination in December 
1999.  At that time, he complained of a rash.  On dermatology 
consult, there was a rash on the hands which had spread to 
the forearms. Examination reflected an erythematous papillor 
rash on the forearms, and brownish rash on the veteran's 
neck.  

In October 2000, when being treated by VA for a hand rash, 
the veteran stated that he had recently noted similar lesion 
behind his ears.  Minimal pruritis was noted.  Examination 
showed dark confluent papules on the right dorsal hand with 
some exoriations.  The same type of lesions were behind the 
ears.  His skin was dry throughout.  The assessment was 
lichen simplex chronicus (LSC) versus "LP-lidex," 
pityriasis versicolor, and xerosis.  

Upon VA dermatologic examination in November 2004, the 
veteran claimed that he had dermatitis of the hands since 
serving in Vietnam.  The examiner noted that review of the 
record showed that the veteran was treated in 2002 for 
lesions on the dorsal hands consistent with either lichen 
planus or lichen simplex chronicus.  Among current active 
problems was dyshydrotic eczema for which he was receiving no 
medications.  Exam showed the presence of hyperpigmented 
small macules on the lateral aspects of the fingers.  The 
diagnosis was dyshydrotic eczema, treated.  Based on current 
examination and review of the records, the medical 
professional opined that it was likely (50 percent) that the 
veteran's skin condition developed during his service in 
Vietnam.  However, she also believed that it was unlikely 
that the etiology of the condition arose from his duties or 
time spent while service.  She knew of no evidence which 
linked dyshydrotic eczema to dioxin or herbicide exposure.  

Analysis

The personnel records show that the veteran served in the 
U.S. Army as a light weapons infantryman, including service 
in the Republic of Vietnam; and earned numerous awards and 
commendations.  Thus, even though there are no medical 
findings of an in-service incurrence of a skin condition, 
herbicide exposure is presumed, as the records show service 
in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6), 
3.313(a).  Additionally, the veteran's lay statements 
regarding the onset of his skin problems suffered in service 
is accepted as sufficient corroborative evidence, as the 
service personnel records showed he engaged in combat.  See 
38 C.F.R. § 3.304(d).

As the record shows in-service exposure to herbicides and lay 
statement attesting to a rash which had occurred since his 
time in Vietnam, as well as current diagnosis of a chronic 
skin condition, dyshydrotic eczema, the determinative issue 
becomes whether there is any relationship between this skin 
disorder and service.  

As noted above, the veteran has a long history of maintaining 
that his skin problems originated during military service.  
The record also contains a VA examiner's 2004 opinion that it 
was 50 percent likely that the skin condition developed 
during service.  However, she did not believe that it was due 
to herbicide exposure.  

There are no other medical opinions of record addressing the 
etiology of the veteran's chronic skin condition.

Upon review, the Board finds that the evidence supports the 
claim.

While the examiner does not believe that the current skin 
problem of dyshydrotic eczema is the result of herbicide 
exposure, it is believed that this skin problem had its onset 
during service.  The Court has held that even if the 
diagnosed disease is not found to be presumptively related to 
herbicide exposure, the veteran is not precluded from 
establishing service connection, if there is proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155 (1997).  
In this case, the VA doctor's medical opinion provides such 
proof.

In sum, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that service connection for a skin 
condition, to include dyshydrotic eczema, is warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a skin disability to 
include dyshydrotic eczema, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


